Citation Nr: 1023975	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-04 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from January 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision by the RO 
which denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

On a VA Form 9 received in January 2009, the Veteran checked 
the box indicating that he wished to appear at a hearing 
before a traveling member of the Board at the RO.  By letter 
dated in April 2009, the Veteran was notified by the RO that 
his name was added to the list for a travel Board hearing.  
However, before a hearing was scheduled, the claims file was 
certified to the Board for appellate review.  In a Motion for 
Remand, received in June 2010, the Veteran's representative 
requested that the Board remand the appeal to comply with the 
Veteran's request for a hearing.  As the Veteran has not 
withdrawn his timely request for such a hearing, the appeal 
must be returned to the RO.  

In light of the above, this case is REMANDED to the RO for 
the following:  

The Veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
as soon as practicable.  

By this REMAND, the Board intimates no opinion; either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the Veteran until he is 
notified by the RO.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

